Citation Nr: 0834249	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-20 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied entitlement to service 
connection for tension headaches and left shoulder strain.

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in July 2008; a transcript of that hearing 
is of record.

As a final preliminary matter, the Board notes that, in July 
2008, the veteran submitted to the Board additional evidence 
for consideration in connection with the claims on appeal.  
In a July 2008 statement, the veteran submitted a waiver of 
RO jurisdiction of such evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent and persuasive evidence of record demonstrates 
the veteran's tension headaches were aggravated by her 
service-connected cervical spine strain.

3.  There is no current diagnosis of a left shoulder 
condition, claimed as left shoulder strain.




CONCLUSIONS OF LAW

1.  Tension headaches were aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).

2.  A left shoulder condition was not incurred in or 
aggravated by during active military service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for service connection for 
tension headaches and left shoulder strain were received in 
September 2004.  Thereafter, she was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
September 2004.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing her claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
her claims, and provided other pertinent information 
regarding VCAA.  The claim was reviewed and a statement of 
the case was issued in May 2006.  Thereafter, she was again 
notified of the provisions of the VCAA by the RO in 
correspondence dated in June 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in June 2008.

The veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service treatment records, post-service VA treatment 
records, and private treatment records pertaining to her 
claimed tension headache and left shoulder disabilities have 
been obtained and associated with her claims file.  She has 
also been provided with a contemporaneous VA medical 
examination that addresses the current state of her claimed 
tension headache and left shoulder disabilities.

Furthermore, she has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate her claims, and she has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection may presumed, for arthritis, which manifested to a 
compensable degree within one year following discharge from 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R.§§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The veteran contends that she currently suffers from tension 
headaches and a left shoulder condition as a result of her 
active duty service.

Tension Headaches

The veteran's November 1982 service enlistment examination 
reflected normal neurologic findings and no complaints or 
findings of headaches.  Service treatment records reflect 
that the veteran expressed numerous complaints of headaches 
in 1983 and 1984.  The examiners listed an assessment of 
vascular headaches/common migraine and indicated that the 
veteran had a long history (at least 5 years) of headaches.  
A notation of vascular headaches with component of tension 
was listed in an August 1984 treatment note.   In April 1985, 
the veteran suffered from whiplash, headache, and concussion 
after a motor vehicle accident.  She complained of headaches 
in September 1985.  An examiner noted that the veteran 
suffered from muscle tension headaches in an April 1987 
treatment record.  Additional treatment records reflect that 
the veteran complained of headaches on numerous occasions 
from 1989 through 2004.  

In an October 2004 VA general medical pre-separation 
examination report, the veteran complained of headaches since 
1983.  It was further noted that she was involved in motor 
vehicle accident in 1985, with no significant trauma 
resulting from the incident.  Since the accident, she 
indicated that she experienced neck tightness intermittently 
and headaches related to neck tightness.  It was noted that 
she had headaches 2 to 4 times a month with pain primarily in 
occipital area coming up from neck.  The examiner indicated 
that he reviewed the veteran's medical records and listed an 
impression of tension headaches.  He further opined that the 
veteran's tension headaches were aggravated by cervical 
strain. 

In a March 2005 rating decision, the RO granted entitlement 
to service connection for cervical spine strain and assigned 
a 10 percent rating, effective December 1, 2004.

Service department treatment notes dated in August 2006 noted 
assessments of cervicogenic headaches and contralateral 
tension headaches.  Additional post-service private treatment 
notes dated from August to December 2007 from Necela 
Chiropractic reflect diagnoses of tension headaches.  Private 
treatment notes dated in 2007 and 2008 from Massier 
Therapeutic Bodywork detail that the veteran received deep 
tissue massage treatment for headaches.

Based on the evidence of record, the Board finds that the 
veteran's tension headaches are aggravated by her service-
connected cervical spine strain.  The Board finds that the 
October 2004 VA examination report is persuasive, as the 
examiner reviewed the claims file and opined that while that 
the veteran's tension headaches are aggravated by cervical 
strain.  As the Court has held that when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation, 
service connection for tension headaches as aggravated by the 
veteran's service-connected cervical spine strain is 
warranted.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Left Shoulder Condition

During service, the veteran complained of left neck/shoulder 
pain in an April 1999 treatment note.  Service treatment 
records dated from May 1999 to May 2000 reflect findings of 
right and left radial scapula and trapezius spasms.  The 
veteran complained of muscle tightness in the right and left 
shoulders in a September 2001 treatment record.  Thereafter, 
a December 2001 treatment record noted findings of right and 
left cervical/trapezius myofascitis.  Additional service 
treatment records dated in January, May and August 2002, and 
May and June 2003 indicated that the veteran was treated for 
left shoulder pain and right and left trapezius/scapula 
myofascitis.  A November 2003 treatment record reflected that 
the veteran's left upper extremity was normal with no 
electrodiagnostic evidence of a neuropathy.

The veteran continued to complain of chronic left shoulder 
pain in June and July 2004.  The examiner listed a 
provisional diagnosis of left neck/shoulder neuropathy.  
Treatment notes dated from July to August 2004 reflect 
assessments of chronic myofacial pain with no significant 
radiation to the arms as well as complaints of chronic 
neck/shoulder pain and shoulder spasms.  In August 2004 
consultation report, the veteran complained of left shoulder 
and neck pain and tightness.  Physical examination findings 
were noted as no numbness or tingling in extremities, pain 
with light touch over left scapula and trapezius, and upper 
extremity neurovascular (NV) intact.  The veteran's treatment 
was noted to focus on neck and shoulder muscle release via 
biofeedback in a September 2004 treatment note. 

In an October 2004 VA general medical pre-separation 
examination report, the veteran complained of bilateral 
shoulder strain.  It was noted that she denied any history of 
shoulder problems, trauma, or chronic symptoms.  On physical 
examination, the veteran's shoulder exhibited no tenderness, 
crepitus, or instability.  Range of motion of the left 
shoulder was normal without any discomfort.  The examiner 
indicated that he reviewed the veteran's medical records and 
listed an impression of no evidence of shoulder problems.  

Treatment notes from McChord Air Force Base dated in May 2005 
detail complaints of chronic neck spasms.  The examiner 
assessed cervicalgia and trapezius spasm.  

A June 2005 VA radiologic examination report noted that the 
veteran presented with complaints of cervicalgia radiating 
down to shoulders for the last 10 years with minimal relief 
from muscle relaxers, nsaids, acupuncture, chiropractics, and 
biofeedback.

Additional post-service treatment notes from Physiotherapy 
Associates dated from May to August 2005 indicate that the 
veteran was authorized to receive 20 physical therapy 
treatments from that provider.  In a July 2005 progress note, 
objective findings were noted a mild spasm in upper trapezius 
and levator scapula at origin.  The examiner reported that 
there was no longer any spasm in the scapular elevators in an 
August 2005 treatment note. 

An August 2006 VA treatment note from Madigan Army Medical 
Center reflected complaints of shoulder pain.  The examiner 
assessed cervicalgia with associated torticollis, shoulder 
pain, and dysesthesias and syndrome of left-sided shoulder 
muscle spasms with contralateral tension headaches.  An 
additional August 2006 VA treatment note details complaints 
of shoulder pain and spasm.  The examiner noted assessments 
of chronic neck pain, chronic muscle tightness, and stress 
related chronic pain.  It was further noted that the veteran 
had "shoulder pain" stemming from cervical muscle 
tightness. 

Private treatment notes dated in 2007 and 2008 from Massier 
Therapeutic Bodywork detail that the veteran received deep 
tissue massage treatment for complaints of moderate to severe 
pain and tension in the upper back, neck, and shoulders. 

Additional private treatment notes dated from August 2007 to 
March 2008 from Necela Chiropractic reflect complaints of 
pain in muscles of the posterior shoulder and shoulder.  
Physical examination findings noted moderate spasm of the 
trapezius muscle.  Shoulder depression testing to reproduce 
dural sleeve pain was positive for localized pain 
bilaterally.

In this case, objective medical findings of record failed to 
document any diagnosis for a current left shoulder 
disability.  While evidence of record clearly reflects that 
the veteran suffers from left shoulder pain and muscle 
spasms, the Board points out that that pain, alone, without 
underlying pathology, does not constitute a disability for 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  In the absence of proof of a present diagnosis of a 
left shoulder disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 
(1992). 

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements as well as during her July 2008 hearing.  
However, the veteran cannot establish a service connection 
claim on the basis of her assertions, alone.  While the Board 
does not doubt the sincerity of the veteran's belief that she 
has a left shoulder disability as a result active military 
service, this claim turns on medical matters-the diagnosis 
of a current disability and the relationship between current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, her assertions 
in this regard simply do not constitute persuasive evidence 
in support of the claim for service connection.

For the foregoing reasons, the claim for service connection 
for a left shoulder condition must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Entitlement to service connection for tension headaches is 
allowed.

Entitlement to service connection for a left shoulder 
condition is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


